IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0594-09




BILLY RAY BRYANT, Appellant

v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
RED RIVER COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of capital murder and sentenced to confinement for life.    
The Court of Appeals affirmed the conviction. Bryant v. State, ___S.W.3d___ (Tex. App.
— Texarkana, No. 06-08-00037-CR, delivered March 13, 2009).  Appellant’s petition for
discretionary review was dismissed as untimely filed on August 19, 2009.  Appellant has
filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant’s motion for rehearing is granted.  His petition filed
on May 26, 2009, is reinstated as of October 7, 2009, and will be considered in accord
with Tex.R.App.P. 68.  The copies must be filed in THIS Court by October 14, 2009.
 
Delivered October 7, 2009
Do not publish